             Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 1 of 14




 1                                                      The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                             UNITED STATES DISTRICT COURT
14                            WESTERN DISTRICT OF WASHINGTON
15                                      AT SEATTLE
16
17
18   TATIANA WESTBROOK, an individual;          NO. 2:20-cv-01606 BJR
19   JAMES WESTBROOK, an individual;
20   HALO BEAUTY PARTNERS, LLC, a               DEFENDANTS’ REPLY IN SUPPORT
21   Nevada Limited Liability Company,          OF MOTION TO DISMISS
22
23                     Plaintiffs,
24
25          v.
26
27   KATIE JOY PAULSON, an individual;
28   WITHOUT A CRYSTAL BALL, LLC, a
29   Minnesota Limited Liability Company; and
30   DOES 1 through 100, inclusive,
31
32                     Defendants.
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ REPLY ISO MOTION TO DISMISS             G O R DO N     600 University Street
                                                           T IL DE N    Suite 2915
                                                          THOMAS        Seattle, WA 98101
                                                         C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 2 of 14



 1                                            I. ARGUMENT
 2
 3   A.     Plaintiffs fail to demonstrate a basis to assert personal jurisdiction over Defendants.
 4
 5          1.      Plaintiffs fail to demonstrate that Defendants “purposefully directed” their
 6                  conduct at Washington under the “effects test.”
 7
 8          In cases alleging intentional torts where allegedly tortious conduct takes place outside the
 9   forum and has effects inside the forum, the Ninth Circuit examines purposeful direction using an
10
11   “effects test” based on Calder v. Jones, 465 U.S. 783 (1984). This test has three elements: the
12
13   defendant allegedly must have “(1) committed an intentional act, (2) expressly aimed at the
14
15   forum state, (3) causing harm that the defendant knows is likely to be suffered in the forum
16   state.” Id. (quotations omitted). Defendants concede that they are alleged to have committed
17
18   “intentional” acts. However, Plaintiffs failed to allege or present evidence that Defendants
19
20   expressly aimed their conduct at Washington. As explained below, Plaintiffs make no attempt to
21
22   establish that the focus of alleged harm was in Washington. And the “contacts” they do identify
23   are plainly insufficient to establish express aiming here. Dkt. 27 at 10:5-13.
24
25                 a.      Plaintiffs make no attempt to show that Washington was the focus of
26                         the alleged harm arising from Defendants’ publications.
27
28                          1)      The “focus” or “brunt” of the harm remains a critical factor in
29                                  the “effects-express aiming” analysis.
30
31          Plaintiffs’ “effects-express aiming” argument is most notable for its failure even to
32
     attempt to show that the alleged harm from Defendants’ publications was focused in
33
34   Washington, or even that a substantial amount of harm was suffered here. This omission appears
35
36   to be explained by Plaintiffs’ overreading of the Ninth Circuit’s 2006 holding in Yahoo! Inc. v.
37
38   La Ligue Contre Racisme et Antisemitisme, 433 F.3d 1199, 1207 (9th Cir. 2006). Prior to
39
     Yahoo!, the Ninth Circuit had sometimes stated the third element of the “effects test”—
40
41   foreseeable harm in the forum—as requiring that the defendants’ conduct have “caused harm, the
42
43   brunt of which is suffered and which the defendant knows is likely to be suffered in the forum
44
45


     REPLY ISO DEFENDANTS’ MOTION TO DISMISS - 1                     GORDON         600 University Street
                                                                       T IL D E N   Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
               Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 3 of 14




 1   state.” Id., (quoting Bancroft & Masters, Inc. v. Augusta Nat'l Inc., 223 F.3d 1082, 1087 (9th Cir.
 2
 3   2000)). In Yahoo!, the Court clarified that this third element contained no such requirement:
 4
 5                    In some of our cases, we have employed a slightly different
 6                    formulation of the third requirement, specifying that the act must
                      have caused harm, the brunt of which is suffered and which the
 7                    defendant knows is likely to be suffered in the forum state. We
 8                    take this opportunity to clarify our law and to state that the “brunt”
 9                    of the harm need not be suffered in the forum state.
10
11   Yahoo!, 433 F.3d at 1206-07. Instead, the Court held, the third element required only that the
12   plaintiff have suffered a “jurisdictionally sufficient amount of harm” in the forum. Id. at 1208.
13
14           Contrary to Plaintiffs’ suggestion, Yahoo! did not remove the “brunt of harm” factor from
15
16   the purposeful direction-effects analysis; it only clarified that it was not required under the third
17
18   element of that analysis. Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1131
19   (9th Cir. 2010) (observing that Yahoo! clarified that “the final element” of the “effects” test did
20
21   not require that the brunt of harm be felt in the forum) (emphasis added) (abrogated on other
22
23   grounds by Axiom Foods, 874 F.3d at 1069). Recent Ninth Circuit rulings make it clear that, in
24
     cases involving allegedly tortious publications arriving in the forum from outside the forum, the
25
26   “focus” of harm remains highly relevant—indeed potentially dispositive—to the second prong of
27
28   the effects test—"express aiming.”1
29
30           In Axiom Foods, Inc. v. Acerchem International, Inc. 874 F.3d 1064, 1070-71 (9th Cir.
31
     2017), the Court held that “express aiming” at California was not shown where the nonresident
32
33   defendant emailed an allegedly copyright-infringing newsletter to 343 persons, 10 of whom were
34
35   in California. Applying Calder, as more recently interpreted in Walden v. Fiore, 571 U.S. 277,
36
37   285 (2014), it reasoned that the express aiming requirement was not satisfied, because “most of
38
     the recipients” of the newsletter were outside the forum. As such, unlike in Calder, California
39
40   was not “the focal point both of the [newsletter] and of the harm suffered.” Id. (emphasis added)
41
42   (quoting Walden, 571 U.S. at 285 (quoting Calder, 465 U.S. at 789)).
43
44      1
         Notably, Plaintiffs analyze purposeful direction for these internet-based claims exclusively under Calder and
45   Keeton, both decided in 1984, years before the internet came into being.


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                                 G O R DO N     600 University Street
     DISMISS - 2                                                                 T IL DE N    Suite 2915
                                                                                THOMAS        Seattle, WA 98101
                                                                               C O R DE L L   206.467.6477
                Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 4 of 14




 1            Similarly, in AMA Multimedia LLC v. Wanat, 970 F.3d 1201, 1212 (9th Cir. 2020), the
 2
 3   Court held that purposeful direction was not established over a publisher of internet pornography
 4
     that had customers in the forum representing “nearly 20%” of its total audience. Indeed, the
 5
 6   Court rejected the assertion of personal jurisdiction despite additional, significant connections
 7
 8   between the defendant and the forum, including: (1) a substantial amount of the defendants’
 9
10   content was developed within the forum; and (2) the defendant used a forum-based company to
11
     facilitate the use of its website by residents of the forum. Id. at 1210-12. The Court concluded
12
13   that the express aiming requirement was not satisfied, because the forum “was not the focal point
14
15   of the website and of the harm suffered.” Id. (emphasis added) (quoting Calder and Walden).
16
17            Most recently, in Janus v. Freeman, --- Fed. Appx. ----, 2020 WL 7663439 at *2 (9th Cir.
18
     December 24, 2020), the Court applied Calder and Walden to hold that express aiming was not
19
20   established, with respect to defamation and harassment claims arising from social media posts
21
22   the defendant had deliberately sent exclusively to several California residents. It reasoned that,
23
24   those connections notwithstanding, the plaintiffs failed to show that the “brunt” of the injury to
25   their reputations was suffered in California:
26
27                     In sharp contrast to Calder, in which the defendants caused
28                     reputational injury in California by writing an allegedly libelous
29                     article that was widely circulated in the State and in which the
30                     brunt of that injury was suffered by the plaintiff in that State . . .
31                     Janus relies on only a handful of communications that Freeman
32                     made to (at most) a few Californians, and there is no evidence or
33                     even an allegation that these communications had reputation-based
34                     effects of the sort that would be sufficient to warrant haling
35                     Freeman into a California court.
36
     Id. (quotations omitted). Because the plaintiffs’ showing with respect to reputational injury in
37
38   California was so weak, the Court concluded, plaintiffs had demonstrated “only an attenuated
39
40   affiliation with the forum.” Id. (quoting Axiom Foods, 874 F.3d at 1068 (9th Cir. 2017).2
41
42
43
         2
44         The majority ruling in Janus drew a lengthy dissent, but that dissent did not take issue with the majority’s
45   inclusion of the “focus of the injury” factor in the express aiming analysis. Indeed, the dissent observed that “the
     majority opinion correctly states the generally applicable law concerning personal jurisdiction.” Id.at *4. It did

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                                    G O R DO N      600 University Street
     DISMISS - 3                                                                    T IL DE N     Suite 2915
                                                                                   THOMAS         Seattle, WA 98101
                                                                                  C O R DE L L    206.467.6477
                Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 5 of 14




 1                              2)        Plaintiffs’ showing with respect to harm in Washington is
 2                                       “virtually nonexistent.”
 3
 4            To establish harm occurring in Washington, Plaintiffs rely solely on declarations of two
 5
     Washingtonians, who attest that they stopped purchasing Halo products after watching
 6
 7   Defendants’ videos, because the videos caused them to think less well of Plaintiffs. Importantly,
 8
 9   this is two out of the “hundreds of thousands, if not millions” of viewers that are alleged to have
10
11   watched those videos. Dkt. 1 at ¶ 26. Even taking these declarations at face value, they come
12
     nowhere close to supporting the assertion of personal jurisdiction here. See Janus, --- Fed. Appx.
13
14   --, 2020 WL 7663439 at *2 (contrasting the receipt of publications by a “few” Californians
15
16   (insufficient to establish express aiming) to the 600,000 copies of the National Enquirer
17
18   circulated in Calder and that led to the “brunt of that injury” being suffered in California in that
19   case); Axiom Foods, 874 F.3d at 1071 (receipt of allegedly infringing newsletter, sent
20
21   deliberately to ten Californians out of 343 recipients, was insufficient to establish express
22
23   aiming, in part because of a lack of harm focused in the forum); AMA Multimedia, 970 F.3d at
24
25   1212 (express aiming not established where 20% of the defendant’s internet audience was
26   located in the forum, because that was insufficient focus to show that the forum was the “focal
27
28   point” of the harm). If “forum harm ratios” of 3% and 20% are insufficient to establish “focus”
29
30   of harm within the forum, certainly the ratio here—two out of “hundreds of thousands if not
31
32   millions”—means that harm in the forum is, in the words of the Janus Court, “virtually
33   nonexistent” and shows “only an attenuated affiliation with the forum.” Janus, --- Fed. Appx.---,
34
35   2020 WL 7663439 at *3.
36
37                    b.       The alleged deliberate targeting of a resident of a forum does not
38                             constitute express aiming of conduct at that forum.
39
40            Plaintiffs continue to insist they were residents of Washington beginning in late 2018. As
41   explained in Section 2 below, that assertion is conclusively refuted by Mr. Westbrook’s own
42
43
44   disagree with the majority’s application of that requirement to the facts, concluding that the defendants were alleged
45   to have “caused harm which could only be felt in California.” Id. at *8. (emphasis added).


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                                   G O R DO N     600 University Street
     DISMISS - 4                                                                   T IL DE N    Suite 2915
                                                                                  THOMAS        Seattle, WA 98101
                                                                                 C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 6 of 14




 1   sworn declaration in 2019 in another lawsuit, that he was living in California late in 2019, as
 2
 3   well as a trove of other evidence. However, as Defendants explained in their Opening Brief, even
 4
     if and to the extent Plaintiffs lived in Washington at the time of any alleged defamatory
 5
 6   publications, and even if Defendants were aware of that, it would not support personal
 7
 8   jurisdiction. Janus, --Fed. Appx.--, 2020 WL 7663439 at *2 (“In Walden, the Court expressly
 9
10   rejected the view that Calder’s effects test is satisfied merely by the defendant's commission of
11
     an intentional tort that is aimed at a person known to be a resident of the forum state.”).
12
13
                   c.      Defendants did not use Washington “sources.”
14
15          In Calder, the Court held that a California court could exercise personal jurisdiction over
16
17   nonresident journalists, in part because they deliberately reached out to make telephone contact
18
19   with persons within California in the process of sourcing their allegedly defamatory story. As
20   such, they intentionally directed their conduct at the forum itself. Calder, 465 U.S. at 785.
21
22   Plaintiffs do not even allege Defendants contacted any Washingtonian in the process of
23
24   preparing their stories. Instead, they argue that Defendants used Washington “sources,” within
25
     the meaning of Calder, merely by using general websites that collect information from all fifty
26
27   states and post electronic images of state records. That argument plainly fails.
28
29          While in Minnesota, Defendants accessed and searched Ancestry.com and MyLife.com.
30
31   Both of them are globally-available websites that collect records and information from all over
32
     the United States. Supplemental Declaration of Katherine Paulson, ¶¶ 2-3. Defendants were not
33
34   searching “for” Washington records. Id. They were instead seeking information regarding the
35
36   Westbrooks, from whatever source and from wherever it originated. Id. Indeed, Plaintiffs admit
37
38   this when they argue that Defendants “researched everything and everywhere” in the process of
39
     preparing their stories about the Westbrooks. Dkt. 27 at 13: 9-10. It so happened that the results
40
41   of that search included electronic images of records from Washington (as well as records from
42
43   North Carolina, South Carolina, Nevada, Hawaii, and California). Id. Those images had been
44
45   retrieved and stored—by someone other than Defendants—on the websites’ respective servers.


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                        G O R DO N     600 University Street
     DISMISS - 5                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
                Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 7 of 14




 1   Defendants did not purposefully direct or expressly aim their conduct “at” Washington by
 2
 3   accessing these websites, any more than had they logged into Amazon.com from their Minnesota
 4
     home to purchase a hard copy book about the Westbrooks’ personal histories, and, once that
 5
 6   book arrived in the mail, found images of these same historical records inside.3
 7
 8                     d.       Purposeful direction is not established by Defendants’ alleged receipt
 9                              of negligible income from a negligible Washington audience.
10
11            Plaintiffs contend that Defendants had a Washington audience, were aware of its
12
13   existence, and knowingly earned money from it. Dkt. 27 at 10:9-13. But the only evidence they
14   offer in support of that statement establishes, at most, that: (1) two Washingtonians viewed the
15
16   allegedly defamatory publications; (2) three Washingtonians viewed different videos that are not
17
18   alleged to have any connection with this case; 4 and (3) one Washingtonian subscribed to
19
20   Defendants’ YouTube channel prior to the filing of this lawsuit. Dkt. 27-4 at ¶¶ 5-7; Dkt. 27-5 at
21   ¶¶ 5-10; Dkt. 27-2 at ¶9; Dkt. 30-1.5 This showing is feeble by any measure, but it is especially
22
23   so when measured against Plaintiffs’ assertion, that the allegedly defamatory videos were viewed
24
25   by “hundreds of thousands, if not millions” of people. Dkt. 1 at ¶ 26. Indeed, in Calder and
26
     Keeton, the allegedly defamatory publications reached forum audiences of 600,000 (Calder) and
27
28   between 50,000 and 75,000 (Keeton). Calder, 465 U.S. at 785, Keeton, 465 U.S. at 772; see
29
30   Walden, 571 U.S. 287 (noting that the Calder holding was based in part on the circulation of
31
32   600,000 hard copies of National Enquirer magazines in California).
33
34
35      3
          In AMA Multimedia, 970 F.3d at 1210, the Ninth Circuit found it insufficient that a “significant portion” of the
36   defendant’s website content was generated from with the forum, because that did not show the defendant’s conduct
37   was “aimed at” the forum. That being the case, the fact that Defendants’ allegedly defamatory publications included
38   some historical facts derived from old Washington records, cannot establish “aiming” at Washington.
        4
39         Plaintiffs do not even argue these videos have anything to do with this lawsuit or with them at all. Further,
40   Defendants receive literally hundreds of these chats each time they broadcast a video. Supp. Paulson Decl., ¶ 8. It is
     entirely irrelevant that a few Washington residents, in a few unrelated videos, decided on their own to reach out to
41
     Defendants’ channel to chat.
42      5
          Plaintiffs rely on Mr. Westbrook’s own declaration as support for the argument that Defendants derived
43
     income from “all views” within Washington of the allegedly defamatory content. Dkt. 27-2 at ¶¶ 5-14. But Mr.
44   Westbrook provides no foundation for his alleged “expertise” and no basis for applying it to opine as to Defendants’
45   revenues, from Washington or anywhere else. See FRE 602, 701, 702


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                                   G O R DO N      600 University Street
     DISMISS - 6                                                                   T IL DE N     Suite 2915
                                                                                  THOMAS         Seattle, WA 98101
                                                                                 C O R DE L L    206.467.6477
              Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 8 of 14




 1          In addition to failing to come anywhere near the bar set by Calder and Keeton, Plaintiffs’
 2
 3   argument is foreclosed by the Ninth Circuit’s very recent holding in AMA Multimedia, 970 F.3d
 4
     at 1212, that express aiming was not established where 20% of the defendants audience was
 5
 6   inside the forum. The Court reasoned that there was no showing that the defendant had
 7
 8   specifically targeted the forum, as opposed to generally circulating and promoting its website in
 9
10   a manner that would necessarily lead to it garnering an audience and customers there. The same
11
     is true here, but even more so. There is no evidence that Defendants had a Washington audience
12
13   anywhere near 20% of their total audience. See Supp. Paulson Decl., ¶ 4 (Washingtonians make
14
15   up .07% of Defendants’ subscribers). Nor does this case involve the additional, substantial
16
17   connections that the AMA Multimedia Court rejected as bases for jurisdiction.
18
            While ignoring all recent authority governing personal jurisdiction in cases involving
19
20   internet torts, Plaintiffs rely exclusively on Keeton in support of their “Washington audience”
21
22   argument. Dkt. 27 at 14:20 – 15:21. In Keeton, the Court held that a New Hampshire court could
23
24   exercise personal jurisdiction over Hustler magazine, because Hustler deliberately circulated
25   between 50,000 and 75,000 hard copies of the allegedly defamatory magazine in that state.
26
27   Keeton, 465 U.S. at 772. Plaintiffs contend that, like the defendants in Keeton, Defendants here
28
29   “circulated their defamatory content to viewers in Washington and derived income through all
30
31   the views of that content in Washington.” Dkt. 27 at 14. However, the critical fact in Keeton was
32   that Hustler magazine deliberately mailed tens of thousands of hard copies of the offending
33
34   magazines to readers in the forum state. Nothing like that is alleged here. Rather, what Plaintiffs
35
36   allege is the mere receipt of Defendants’ internet publications by at most a handful of
37
38   Washingtonians, which resulted from Defendants’ general, untargeted, and global dissemination
39   of their videos. That is not jurisdictionally significant. AMA Multimedia, 970 F.3d at 1210-12.
40
41   Indeed, in Axiom Foods, 874 F.3d at 1071, the Court applied Keeton to hold that a California
42
43   court could not exercise personal jurisdiction over a U.K. defendant, despite the fact that it had
44
     deliberately sent the offending newsletter to ten California residents (out of 343 total recipients).
45


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                        G O R DO N     600 University Street
     DISMISS - 7                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
               Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 9 of 14




 1   The Court reasoned that this was too small a connection between the defendants, the suit, and the
 2
 3   forum to constitute purposeful direction under Walden.
 4
             Plaintiffs argue that Keeton stands for the proposition that defamation claims may be
 5
 6   brought in any forum where even one person views the allegedly defamatory material. Dkt. 27 at
 7
 8   12:10-13. That argument is foreclosed by Janus, Axiom Foods, and AMA Multimedia. All those
 9
10   cases involved the receipt and viewing of the allegedly tortious publications within California
11
     (indeed, they all involved purposeful targeting of California with those communications), and the
12
13   Court ruled in each that personal jurisdiction could not be asserted. Several other courts have
14
15   applied the same rule, that purposeful direction is not satisfied where, as here, persons within the
16
17   forum received allegedly defamatory material, with the defendant’s knowledge, but resulting
18
     only from the defendant’s general, untargeted internet publication.6 Supp. Paulson Decl., ¶ 5.
19
20
                     e.       Jurisdiction is not supported by the fact that Defendants “discussed”
21
                              Plaintiffs’ “Washington connections” or “activities.”
22
23           Plaintiffs argue personal jurisdiction is supported by the fact that Defendants discussed
24
25   Ms. Westbrook’s “Washington-based family” and Washington “connections” and “activities.”
26
     Dkt. 27 at 10:7-8, 13:11. But if purposeful direction is not established by the plaintiff’s residence
27
28   in the forum at the time of the alleged tort, certainly it is not established by the “discussion” of
29
30   the much more attenuated fact that the plaintiff had “connections” to and unrelated “activities” in
31
32   the forum. Indeed, Defendants discussed Plaintiffs’ family connections to and activities in a
33
     number of states: North Carolina, South Carolina, Nevada, California, Hawaii, and Washington.
34
35
36
37
38      6
           See Burdick v. Superior Court, 233 Cal. App.4th 8, 25 (2015) (no personal jurisdiction with respect to claims
39   arising from allegedly defamatory Facebook postings, because the postings were targeted at a national audience and
40   there was no evidence of express aiming at California, rather than aiming at the plaintiff personally); DFSB
41   Kollective Co. Ltd. v. Bourne, 897 F. Supp. 2d 871, 881 (N.D. Cal. 2012) (“If the defendant merely operates a
42   website [or other electronic medium] ... that is accessible from, but does not target, the forum state, then the
     defendant may not be haled into court in that state without offending the Constitution.”); Smart Energy Today, Inc.
43
     v. Hoeft, 2016 WL 8200432 (C.D. Cal. June 20, 2016) (“The comments posted on AngiesList.com and Yelp.com are
44   available to anyone in the United States with Internet access, but there is no allegation that Defendants encouraged
45   California residents to access the sites or that they targeted California residents in any way.”).


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                                 G O R DO N     600 University Street
     DISMISS - 8                                                                 T IL DE N    Suite 2915
                                                                                THOMAS        Seattle, WA 98101
                                                                               C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 10 of 14




 1           2.      Plaintiffs have knowingly misrepresented facts regarding their move from
 2                   Los Angeles to Washington.
 3
 4           In their Complaint, Plaintiffs attempted to establish personal jurisdiction solely by
 5
     alleging that they “moved to the State of Washington in 2018.” Dkt. 1, ¶ 36. Defendants
 6
 7   challenged this assertion in their Motion to Dismiss, demonstrating that Plaintiffs’ own social
 8
 9   media postings show they continued to live in Los Angeles at least through the end of 2019—a
10
11   full year after they claim to have moved to Washington. Dkt. 17 at 14-17. In their Response,
12
     Plaintiffs again insist that they “moved back to Washington from California in late 2018,” and
13
14   purport to prove this by citing to the declarations of Tati and James Westbrook. Dkt. 27 at 5:2
15
16   (citing Dkt. 27-1 at ¶ 7 and Dkt. 27-2 at ¶ 3). This assertion is demonstrably and knowingly false.
17
18           In early September 2019, James Westbrook filed a motion to vacate a default judgment in
19   a fraud lawsuit brought against him in Los Angeles County Superior Court, in a matter entitled
20
21   Hawkes v. Westbrook (Los Angeles County Superior Court Case No. BC610791). See
22
23   Supplemental Request for Judicial Notice, Ex. A. That motion was filed by the same Los
24
25   Angeles attorneys who represent Plaintiffs in this case (admitted here pro hac vice). Id. It was
26   premised on Mr. Westbrook’s assertion that the Hawkes lawsuit and related papers were served
27
28   on him at a Hollywood, California address that he had moved away from at the time of the
29
30   service. Id. To establish that defense, Mr. Westbrook represented, in the motion and his sworn
31
32   declaration, that in 2016 he moved to a residence in Sherman Oaks, California, and that he
33   “currently still reside[s]” at that residence as of the date of the filing. Id. at 8:24-25; 19 ¶ 11
34
35   (emphasis added). Of course, Mr. Westbrook cannot have “continued to reside” in Sherman
36
37   Oaks, California as of early September, 2019, if he had “moved to Washington” in late 2018.
38
     Either he deliberately misrepresented facts to the Los Angeles court in September 2019, or he is
39
40   deliberately misrepresenting facts to this Court now.
41
42           The evidence overwhelmingly supports the latter conclusion. First, while they
43
44   unequivocally assert in their Response Brief that they moved to Washington in late 2018, the
45


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                          G O R DO N     600 University Street
     DISMISS - 9                                                          T IL DE N    Suite 2915
                                                                         THOMAS        Seattle, WA 98101
                                                                        C O R DE L L   206.467.6477
                Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 11 of 14




 1   sworn declaration testimony that purports to prove that assertion merely states, evasively, that
 2
 3   they “started to move to Washington in late October 2018.” Dkt. 27-1 at ¶ 7; 27-2 at ¶ 3.7
 4
     Second, the Westbrooks take pains to point out they are currently Washington residents and
 5
 6   currently have bank accounts here, without stating when those events took place. Dkt 27-1 at ¶ 2;
 7
 8   Dkt. 27-2 at ¶ 2. Third, the Westbrooks state, in their brief, that they “paid taxes in Washington
 9
10   for the 2019 tax year and will pay taxes in Washington for the 2020 tax year.” Dkt. 27 at 5:6-7
11
     (emphasis added). However, in their declarations, they attest only that they “file [their] personal
12
13   federal income taxes in the State of Washington.” Dkt. 27-1 at ¶ 8, Dkt. 27-2 at ¶ 4 (emphasis
14
15   added). It is not clear what it means to “file” one’s federal income taxes “in” a certain state.8
16
17             Fourth, in their Opening Brief Defendants pointed to numerous social media posts from
18
     Ms. Westbrook confirming that she did not “move to Washington” from Los Angeles until, at the
19
20   earliest, late 2019. See Dkt. 17 at 14-17. Plaintiffs respond by arguing that this evidence is
21
22   irrelevant and inadmissible because Defendants lack “personal knowledge” regarding Ms.
23
24   Westbrook’s physical location at the moments when she made those postings. Dkt. 27 at 5:17-
25   6:2; 11:6-8. This is nonsensical. It is the content of these posts that have evidentiary value, as
26
27   party admissions from sources Plaintiffs themselves confirm are their own. Fifth, Mr. Westbrook
28
29   declares: “During the time that my wife and I owned that [Sherman Oaks, California] home, we
30
31   no longer lived in Los Angeles, nor did we even spend a single night in said house.” Dkt. 27-2 at
32   ¶ 19. This appears to be another attempt to mislead. The Westbrooks did not “own” the Sherman
33
34   Oaks house until May of 2020. Prior to that, they rented it, with an option to purchase. See Dkt.
35
36   27-2 at ¶ 19. As such, even if it were true that they did not live in Los Angeles or stay in their
37
38
39       7
            The Westbrooks are playing this same game of misrepresentation in support of a motion they filed in another
40   fraud lawsuit currently pending against them in Los Angeles. There, in a December 21, 2020 filing, they
41   unequivocally assert in their unsworn brief that they have “lived in Washington since December 2018.” Supp. RJN,
42   Ex. B at 29:4-13. But the only support they cite for that assertion is their sworn declarations, that state, in language
43   that is almost comically evasive, that they “made the decision to become a resident of the State of Washington in
44   December 2018.” Id. at 39, ¶ 2; 44, ¶ 2 (emphasis added).
45      8
            It is telling that the Westbrooks are silent as to whether they paid California state income taxes in 2019.


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                                     G O R DO N      600 University Street
     DISMISS - 10                                                                    T IL DE N     Suite 2915
                                                                                    THOMAS         Seattle, WA 98101
                                                                                   C O R DE L L    206.467.6477
             Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 12 of 14




 1   Sherman Oaks house during the time they “owned” it, that certainly does not support their
 2
 3   contention that they moved to Washington in 2018. Finally, the fact that the Westbrooks signed a
 4
     lease in late 2018 for a condominium in Bellevue—which they have used as the corporate
 5
 6   address for several entities—does not overcome the sworn testimony regarding California
 7
 8   residency as of late 2019. And the fact that Ms. Westbrook posted a photograph of herself in the
 9
10   Bellevue condominium in February 2019 is not evidence that this was her residence at that time.
11
12   B.     The Court should grant the remainder of Defendants’ Motion to Dismiss, if it does
13          not dismiss the entire action for lack of personal jurisdiction.
14
15          1.      DOE Defendants defeat diversity.
16          The Ninth Circuit and district courts in this district have held that DOE defendants defeat
17
18   diversity, at least where an action is filed directly in federal court. Garter-Bare Co. v.
19
20   Munsingwear, Inc., 650 F.2d 975, 981 (9th Cir. 1980); Fineman v. Lutz-Laidlaw Partnership,
21
     2020 WL 1905783 at *2 (S.D. Cal. April 17, 2020); Joseph v. Joseph, 2019 WL 1771683 at *2
22
23   (C.D. Cal. Feb. 21, 2019). Plaintiffs provide no reason for this Court to rule otherwise.
24
25          2.      Plaintiffs fail to plead Intentional Infliction of Emotional Distress.
26
27          Plaintiffs cite a Washington case for the proposition that “Washington courts focus more
28
     on the outrageousness of the conduct rather than the specific symptoms of emotional distress
29
30   alleged.” But the case they cite says nothing of the sort. See Dkt. 27 at 18:1-3 (citing Spicer v.
31
32   Patnode, 9 Wn. App.2d 283, 297-98 (2019)).
33
34          3.      Plaintiffs failed to plead Negligent Infliction of Emotional Distress.
35
36          Defendants pointed out in their Motion that Plaintiffs failed to plead that they suffered a
37   medically diagnosable mental or emotional disorder, such as “neuroses, psychoses, chronic
38
39   depression, phobia, post-traumatic stress disorder, or any other disabling mental condition.” See
40
41   Hegel v. McMahon, 136 Wn.2d 132, 135 (1998). In response, Plaintiffs rely solely on a citation
42
43   to the dissenting opinion in Snyder v. Medical Service Corp. of Eastern Washington, 145 Wn.2d
44   233, 254 (2001). Dkt. 27 at Plaintiffs fail to identify the cited passage as coming from a dissent.
45


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                        G O R DO N     600 University Street
     DISMISS - 11                                                       T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 13 of 14




 1           4.      Plaintiffs fail to plead the public interest element of a CPA claim.
 2
 3           Defendants argued that the Complaint fails adequately to allege that Defendants’ alleged
 4
     defamatory publications “are injurious to the public.” See Shugart v. GYPSY Official No.
 5
 6   251715, 2015 WL 1965375 at *2 (W.D. Wash. May 1, 2015). Plaintiffs respond that Defendants
 7
 8   have a YouTube channel that covers celebrity gossip. That does nothing to cure their failure to
 9
10   allege facts to support a plausible inference that this is anything more than a private dispute. If
11
     the mere speculation that a defendant might direct wrongdoing at other persons were sufficient to
12
13   state a CPA claim, every alleged tort would become a plausibly-alleged CPA violation.
14
15           5.      Plaintiffs’ RCW 10.14.020 claim should be dismissed.
16
17           Defendants argued that Plaintiffs may not bring a claim in federal court under the
18
     criminal procedure statute RCW 10.14.020. Op. Br. at 22-24; Barberio v. City of Burien, 2006
19
20   WL 2237704 (W.D. Wash. August 3, 2006); Peace v. Kerlikowske, 2005 WL 8165815 at *6
21
22   (W.D. Wash. April 12, 2005). Plaintiffs cite an order in which Judge Martinez allowed such a
23
24   claim to be brought. Ferguson v. Waid, 2018 WL 5734662 at *1 (W.D. Wash. Nov. 2, 2018).
25
     Defendants simply believe Ferguson was wrongly decided. Further, Plaintiffs fail to justify their
26
27   continued (and telling) failure to fulfill the explicit statutory requirement that their claim “shall
28
29   be accompanied by an affidavit made under oath stating the specific facts and circumstances
30
31   from which relief is sought.” RCW 10.14.040. Plaintiffs strangely insist they are not required to
32
     file an affidavit, because of a provision that allows for an ex parte application to be granted upon
33
34   “the filing of an affidavit.” Resp. at 20:1 (citing RCW 10.14.080). Finally, Plaintiffs cite no
35
36   authority for the proposition that internet publications about a person, without more, constitute a
37
38   “knowing and willful course of conduct directed at a specific person . . .” RCW 10.14.020(2)
39   (emphasis added). In response Plaintiffs rely on Ferguson v. Waid, 2018 WL 2933400 at *2–*3
40
41   (W.D. Wash. June 12, 2018). But there the defendant’s conduct included filing multiple meritless
42
43   lawsuits against the plaintiffs. The filing of abusive frivolous lawsuits may be conduct directed “at” a
44
45   plaintiff; posting allegedly defamatory stories on the internet about a plaintiff, without more, is not.


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO                           G O R DO N     600 University Street
     DISMISS - 12                                                          T IL DE N    Suite 2915
                                                                          THOMAS        Seattle, WA 98101
                                                                         C O R DE L L   206.467.6477
            Case 2:20-cv-01606-BJR Document 33 Filed 01/06/21 Page 14 of 14




 1         DATED this 6th day of January, 2021.
 2
 3                                       GORDON TILDEN THOMAS & CORDELL LLP
 4                                       Attorneys for Defendants Katherine Manske Paulson
 5                                       and Without A Crystal Ball, LLC
 6
 7                                       By    s/ Michael P. Brown
 8                                            Michael P. Brown, WSBA #45618
 9                                            600 University Street, Suite 2915
10                                            Seattle, Washington 98101
11                                            206.467.6477
12                                            mbrown@gordontilden.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO               G O R DO N     600 University Street
     DISMISS - 13                                              T IL DE N    Suite 2915
                                                              THOMAS        Seattle, WA 98101
                                                             C O R DE L L   206.467.6477
